PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel; and it appearing from the testimony of appellant’s agent, who contracted for the purchase of the gladioli bulbs involved, that the transactions were had with the appellee as a grower of gladioli and not as a broker, and that the parties contemplated that the orders would be filled from crops grown by the appellee upon his land or upon land under lease by him in Indiana; and it being established also by substantial evidence that the gladiolus crop for the 1943-44 season and production from the plantings of the appellee were about or below fifty per cent, of normal: It is ordered that the judgment of the District Court be and it hereby is affirmed upon the grounds and for the reasons stated in the court’s findings of fact and conclusions of law.